Case 2:20-cv-00508-BRM-JAD Document 11 Filed 02/24/20 Page 1 of 1 PagelD: 312

 

 

State of New Jersey

PHILIP D. MURPHY OFFICE OF THE ATTORNEY GENERAL GURBIR S. GREWAL
Governor DEPARTMENT OF LAW AND Pustic SAFETY Attorney General
Drviston oF Law
SHEILA Y. OLIVER 25 Market Street MICHELLE L, MILLER
Lt. Governor PO Box 116 Director

Trenton, NJ 08625-0116

 

February 21, 2020
SO ORDERED
Via Electronic Filing
Honorable Brian R. Martinotti, U.S.D J. sJoseph A, Dickson
Honorable Joseph A. Dickson, U.S.M,J. Joseph A. Dickson, U.S.M.J.
United States Courthouse » 2SAL/S2O
50 Walnut Street Date: 2 /AH/

Newark, New Jetsey 07102

  
 
  
  
   
  

Re: YAL, et al. v. Trustees of Montclair State Univ., et al.
Docket No.: 2:20-cv-00508-BRM-JAD

Dear Judges Martinotti and Dickson:

I represent Defendants, Rose L. Cali, Mary A. Comito, Dr. Francis M. C. Cuss,
George J. Hiltzik, Lawrence R. Inserra, Jt., Douglas L. Kennedy, Ralph A. LaRossa,
Jean Marc De Grandpre, John L. McGoldrick, William T. Mullen, Preston D. Pinkett
ITI, Kent Sluyter, Nikita Williams, Karen Pennington, Margaree Coleman-Carter, Paul
M. Cell, Kaluba Chipepo, Yolanda Alvarez, Hamal Strayhorn and Susan A, Cole, in the
above-referenced matter.

Defendants’ response to Plaintiffs' Complaint is presently due on February 25,
2020. Due to the various constitutional issues in controversy in this lawsuit, as well as
having to handle three pending appeals and a significant caseload, I am requesting an
additional thitty (30) days in order for Defendants espond to the Phiatiffs’
Complaint. If granted, the new response date would bé Thursday, March 26, 2020.

Plaintiffs’ counsel has graciously consented to this request.

    
  

    

ad HUGHES JUSTICE COMPLEX+ TELEPHONE: 609-376-2814 +* FAX: 609-633-8702
F New Jersey Is An Equal Opportunity Employer « Printed on Recycled Paper and Recyclable

 
